Judgment reversed on the law and facts and claim dismissed, without costs of this appeal to any party. Certain findings of fact disapproved and reversed and new findings made. Memorandum: An examination of the record in the instant case, and re-examination of the record in Iodice v. State of New York (277 App. Div. 647, affd. 303 N. Y. 740) disclose no material different situátion or existing conditions. In our judgment, the decision in the latter case cited, as there stated and found, is decisive of the theories, arguments and conclusions advanced in the instant case. All concur. (Appeal from a judgment of Court of Claims for claimants on a claim for damages to claimants’ property alleged to have been caused by negligent regulation of Delta Dam.) Present—McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ. [207 Misc. 493.]